Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 1 of 13 PageID #: 38




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA

 JILLIAN COBURN and                  :       CIVIL ACTION NO:
 KATHRYN THIBODEAUX                                6:20-CV-00105
       Plaintiffs

 VERSUS                              :       JUDGE
                                             JAMES D. CAIN, Jr.

 THOMAS MCVEIGH “MAC” SMITH,
 THE SOCIETY OF THE ROMAN
 CATHOLIC CHURCH OF THE
 DIOCESE OF LAFAYETTE and
 THE SOCIETY OF THE ROMAN    :               MAGISTRATE JUDGE
 CATHOLIC CHURCH OF THE                      CAROL B. WHITEHURST
 DIOCESE OF LAKE CHARLES
      Defendants

 ______________________________________________________________________________

                        ANSWER ON BEHALF OF
            THE SOCIETY OF THE ROMAN CATHOLIC CHURCH OF
                    THE DIOCESE OF LAKE CHARLES

       Now comes The Society of the Roman Catholic Church of the Diocese of

 Lake Charles (incorrectly named as The Society of the Roman Catholic Church

 of the Diocese of Lake Charles, Inc.), hereinafter referred to as “DofLC”, which

 respectfully denies each and every allegation in the Complaint of Jillian Coburn

 and Kathryn Thibodeaux, hereinafter referred to collectively as “Plaintiffs”,

 except as expressly admitted herein and further objects to the Complaint as

 follows:

       The DofLC cannot properly plead defenses or prepare an Answer to the

 Complaint because of the absence of factual allegations regarding when and

                                         1
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 2 of 13 PageID #: 39




 where the alleged harm occurred; neither is there any factual description of the

 acts which allegedly caused injury. The DofLC reserves its right to amend or

 supplement this pleading to the extent required by the course of this litigation.

       Subject to the above objections, DofLC further responds as follows:

                                 FIRST DEFENSE

       Plaintiffs Complaint does not specify the citizenship of Defendant Smith

 to support the allegation of diversity. Plaintiffs allege Defendant Smith is a

 citizen of “either the State of Louisiana or the State of Arkansas” proving

 Plaintiffs do not know Defendant Smith’s actual citizenship. The allegations of

 the Complaint leave open the possibility of Defendant Smith being a citizen of

 Texas, which would preclude diversity jurisdiction.

                               SECOND DEFENSE

       The Court lacks jurisdiction over the subject matter of any issues which

 require the Court to review or make a decision regarding religious practices.

 The DofLC contends the United States Constitution, including but not limited

 to the Establishment Clause and Free Exercise Clause of the First Amendment,

 and Article 1, Section 8 of Louisiana Constitution prohibit civil courts from

 deciding or interpreting ecclesiastical matters and questions of religious

 doctrine, practices, prayer and beliefs. To the extent Plaintiffs’ claims require

 the Court to review, interpret or analyze such matters this Court lacks subject




                                         2
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 3 of 13 PageID #: 40




 matter jurisdiction, and is constitutionally prohibited from reviewing such

 claims.

                                  THIRD DEFENSE

       The Complaint fails to state a claim against the DofLC upon which relief

 may be granted.

                                 FOURTH DEFENSE

       The claims set forth in the Complaint are barred by applicable statutes of

 limitation, prescription or laches. Plaintiffs fail to allege facts sufficient to

 establish any exception to the Louisiana law of prescription.

                                  FIFTH DEFENSE

       The claims of Plaintiffs are barred, or should be limited, based on the

 comparative or contributory negligence of Plaintiffs

                                  SIXTH DEFENSE

       The claims of Plaintiffs are barred, or should be limited, based on

 Plaintiffs’ assumption of the risks involved in the activities they voluntarily

 entered into with Defendant Smith.

                                SEVENTH DEFENSE

       The claims against the DofLC have no basis in law or fact. The DofLC

 had, and has, no duty regarding, or authority over, the decision or actions of

 any other party to this litigation.




                                         3
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 4 of 13 PageID #: 41




                               EIGHTH DEFENSE

       Plaintiffs have failed to join indispensable or necessary parties, in whose

 absence complete and fair relief cannot be accorded.

                                NINTH DEFENSE

       Plaintiffs are precluded from recovering from the DofLC to the extent the

 Plaintiffs’ enter into any settlement with other persons and thereby extinguish

 any portion of a debt the DofLC may otherwise owe.

                                TENTH DEFENSE

       It is impossible for Plaintiffs to prove any alleged damages were caused

 by an act or omission of the DofLC and imposition of liability against the DofLC

 in this situation would constitute a deprivation of the property rights of the

 DofLC without due process of law, in violation of the Louisiana and United

 States Constitutions.

                             ELEVENTH DEFENSE

       The DofLC pleads the fault of others, including but not limited to the

 Plaintiffs themselves and Defendant Smith, over whom the DofLC has and had

 no control or responsibility. It is affirmatively pled any alleged damages to

 Plaintiffs, the existence of which are expressly denied, were caused in whole or

 in part by the fault or liability of persons over whom, and outside influences

 over which, the DofLC has and had no duty or control and, as such, said fault




                                        4
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 5 of 13 PageID #: 42




 or liability of third parties serve to bar, or in the alternative to diminish, the

 recovery of Plaintiffs against the DofLC.

                               TWELFTH DEFENSE

       Plaintiffs’ claims are barred by the First and Fourteenth Amendments to

 the United States Constitution, Article 1, Section 8 of the Constitution of

 Louisiana, and the Religious Freedom Restoration Act, 42 U.S.C. 2000bb-1 et

 seq. Plaintiffs’ claims constitute an impermissible attempt by Plaintiffs to have

 the Court characterize and evaluate religious doctrine or religious practices of

 the parties, to which the DofLC may not be compelled to respond, and on

 which the Court may not comment or decide.

                             THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred by the doctrines of res judicata, accord and

 satisfaction, set-off and/or confusion.

                             FOURTEENTH DEFENSE

       To the extent Plaintiffs have received payment of medical expenses under

 any policy of health, accident, medical or hospitalization insurance, Medicare

 or Medicaid benefits the DofLC is entitled to a set-off or reduction of the alleged

 damages to the extent of such payments.

                              FIFTEENTH DEFENSE

       The DofLC is entitled to the benefit of all defenses and presumptions

 contained in, or arising from any rule of law or statute governing this action,


                                           5
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 6 of 13 PageID #: 43




 and will rely on such other affirmative defenses as they may become available

 or apparent during the course of discovery, and further reserves the right to

 amend this answer to assert any such additional defenses.

                             SIXTEENTH DEFENSE

       Plaintiffs have failed to mitigate the damages allegedly sustained.

                            SEVENTEENTH DEFENSE

       To the extent Plaintiffs alleged damages were caused by any intervening

 or superseding causes, including but not limited to the alleged intentional

 conduct of Defendant Smith, the DofLC cannot be held responsible.

                            EIGHTEENTH DEFENSE

       The DofLC adopts by reference, as if copied herein in extenso, any and all

 defenses asserted by any other defendant. The DofLC also reserves the right to

 assert any and all applicable defenses which may be revealed through the

 discovery process.

       NOW responding to the allegations of Plaintiffs’ Complaint, the DofLC

 states:

                                        1.

       The allegations of Paragraph 1 are denied for lack of sufficient

 information and knowledge to justify a belief therein.




                                         6
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 7 of 13 PageID #: 44




                                             2.

       The allegations of Paragraph 2 are denied for lack of sufficient

 information and knowledge to justify a belief therein.

                                             3.

       The DofLC contends the allegations of Paragraph 3 do not require a

 response; however, to the extent a response is required, the allegations of

 Paragraph 3 are denied for lack of sufficient information and knowledge to

 justify a belief therein.

                                             4.

       The DofLC contends the allegations of Paragraph 4 do not require a

 response; however, to the extent a response is required, the allegations of

 Paragraph 4 are admitted.

                                             5.

       The allegations of Paragraph 5 are denied except to admit the DofLC is a

 religious, non-profit organization having its principal address as stated.

                                             6.

       The allegations of Paragraph 6 are denied for lack of sufficient

 information and knowledge to justify a belief therein. Further, subject matter

 jurisdiction is denied with regard to any issues which require the Court to

 review or make a decision regarding religion, ecclesiastical issues, religious

 policies, practices, prayers, or beliefs.


                                             7
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 8 of 13 PageID #: 45




                                        7.

       The allegations of Paragraph 7 are denied. Plaintiffs’ Complaint fails to

 allege facts sufficient to identify where alleged events occurred to support a

 determination of proper venue.

                                        8.

       The allegations of Paragraph 8 are denied.

                                        9.

       The allegations of Paragraph 9 regarding the DofLC are denied. The

 remaining allegations of Paragraph 9 are denied for lack of sufficient

 information and knowledge to justify a belief therein.

                                        10.

       The allegations of Paragraph 10 are denied.

                                        11.

       The allegations of Paragraph 11 are denied for lack of sufficient

 information and knowledge to justify a belief therein except to specifically deny

 the DofLC provided or was involved in any publicity, endorsements,

 credentialing, licensing or promotion of Defendant Smith.

                                        12.

       The allegations of Paragraph 12 are denied for lack of sufficient

 information and knowledge to justify a belief therein.




                                         8
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 9 of 13 PageID #: 46




                                     13.

      The DofLC contends the allegations of Paragraph 13 do not require a

 response; however, to the extent a response is required, the allegations of

 Paragraph 13 are denied.

                                     14.

      The DofLC contends the allegations of Paragraph 14 do not require a

 response; however, to the extent a response is required, the allegations of

 Paragraph 14 are denied.

                                     15.

      The DofLC contends the allegations of Paragraph 15 do not require a

 response; however, to the extent a response is required, the allegations of

 Paragraph 15 are denied.

                                     16.

      The allegations of Paragraph 16 are denied.

                                     17.

      The DofLC contends the allegations of Paragraph 17 do not require a

 response; however, to the extent a response is required, the allegations of

 Paragraph 17 are denied.

                                     18.

      The allegations of Paragraph 18 are denied.




                                      9
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 10 of 13 PageID #: 47




                                       19.

       The allegations of Paragraph 19 are denied.

                                       20.

       The allegations of Paragraph 20 are denied.

                                       21.

       The allegations of Paragraph 21 are denied.

                                       22.

       The DofLC contends the allegations of Paragraph 22 do not require a

 response; however, to the extent a response is required, the allegations of

 Paragraph 22 are denied.

       FURTHER ANSWERING the DofLC states:

                                        A.

       The DofLC did not cause or contribute to any damages allegedly

 sustained by Plaintiffs.

                                        B.

       Plaintiffs, competent adults, voluntarily participated in physical touching

 with Defendant Smith in the context of prayer. Plaintiffs gave their consent to

 having Defendant Smith touch them on multiple occasions, often traveling

 significant time and distance to meet Defendant Smith in private. Plaintiffs

 caused or contributed to their own alleged damages, the existence which are at

 all times denied.


                                        10
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 11 of 13 PageID #: 48




                                          C.

        To the extent the fault of other parties, or non-parties to this suit, caused

 or contributed to the Plaintiffs’ alleged damages the DofLC pleads such fault as

 a legal basis for preventing or reducing the DofLC’s liability to Plaintiffs.

                                          D.

        Plaintiffs’ alleged damages are the result of the Plaintiffs’ assumption of

 known or apparent risk.

                                          E.

        Plaintiffs’ alleged damages are the result of the contributory negligence of

 Plaintiffs.

                                          F.

        Plaintiffs’ alleged damages are the result of unavoidable acts for which

 the DoLC cannot be held responsible.

                                          G.

        Plaintiffs’ alleged damages are the result of intervening or superseding

 causes, including the alleged intentional conduct and acts of Defendant Smith,

 for which the DofLC cannot be held responsible.

                                          H.

        Plaintiffs failed to take reasonable steps to mitigate their alleged

 damages.




                                          11
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 12 of 13 PageID #: 49




                                          I.

       Insofar as Plaintiffs allege to have sustained damages caused by the fault

 of an alleged employee, representative or agent of the DofLC, any injurious act

 or omissions by any such person was unauthorized, ultra vires, outside the

 course and scope of any relationship with the DofLC and contrary to the rules

 and instructions of the DofLC and the DofLC is not liable to Plaintiffs under the

 doctrine of respondeat superior or vicarious liability.

                                         J.

       The DofLC acted reasonably and prudently under the circumstances and

 complied with all applicable state and federal laws and regulations.

                                         K.

       The DofLC did not have any employment or other legal relationship with

 Defendant Smith.

                                         L.

       Defendant Smith did not work for or on behalf of the DofLC.

                                         M.

       The DofLC did not have control over or responsibility for intentional acts

 or omissions of Defendant Smith.

       WHEREFORE, the DofLC prays this Answer be deemed good and

 sufficient and after all legal delays and due proceedings had, there be a

 Judgment herein in favor of The Society of the Roman Catholic Church of the


                                         12
Case 6:20-cv-00105-JDC-CBW Document 7 Filed 03/19/20 Page 13 of 13 PageID #: 50




 Diocese of Lake Charles and against Plaintiffs, with Plaintiffs’ claims being

 dismissed with prejudice, at Plaintiffs’ cost, together with all other general and

 equitable relief as the justice of this cause may require and the law provide.

                                      SIGNED:


                                       /s/ L. PAUL FOREMAN
                                      L. PAUL FOREMAN, BAR #01366
                                      RAGGIO, CAPPEL, CHOZEN & BERNIARD
                                      522 ALAMO STREET
                                      P. O. BOX 3142
                                      LAKE CHARLES, LA 70602
                                      337/436-9481 FAX: 337/436-9499




                           CERTIFICATE OF SERVICE

         I hereby certify a copy of the foregoing was electronically filed with the
 Clerk of Court, using the CM/ECF system, which will send notice of electronic
 filing to all parties who have consented to electronic notification. Lake Charles,
 Louisiana, this 19th day of March, 2020.

                             /s/ L. PAUL FOREMAN




                                         13
